This is an application for leave to appeal from refusal of a writ of habeas corpus. Jackson v. Warden of Maryland House ofCorrection, 190 Md. ???, 60 A.2d 179, just decided.
Petitioner is imprisoned under sentence of three years for larceny. He had been on parole for some other offense. He alleges that he was not guilty, he told his court-appointed counsel he was going to plead not guilty, counsel told him it would do no good because of the stolen whisky found at his house, counsel told the judge he pleaded guilty, the judge asked him "if he understood the crime", he said "No"; he "don't see how he could be guilty of larceny when no one saw him take anything", there was "no evidence at all to prove that he was guilty of the crime". The questions of guilt or innocence and the sufficiency of the evidence cannot be retried on habeas corpus. Olewiler v.Brady, 185 Md. 341, 344, 44 A.2d 807; Bernard v. Warden ofMaryland House of Correction, 187 Md. 273, 49 A.2d 737;Copeland v. Wright, 188 Md. 666, 53 A.2d 553. There is no showing of fraud or misunderstanding as to the plea of guilty; the petition indicates the contrary.
Application denied, without costs. *Page 722